Citation Nr: 1637857	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-28 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2011 Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado.

The Veteran testified at a video-conference hearing before the undersigned Veterans
Law in March 2014.  A written transcript of this hearing has been prepared and
incorporated into the evidence of record.

The appeal was previously before the Board in January 2015, at which time it was remanded for additional development.


FINDINGS OF FACT

1.  Pre-existing bilateral hearing loss was noted on the Veteran's examination upon induction into service.

2.  The Veteran's preexisting hearing loss did not undergo an increase in service.

3.  Symptoms of tinnitus were not continuous since discharge or manifest to a compensable degree within one year of discharge; the Veteran's current tinnitus is unrelated to noise-exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for pre-existing bilateral hearing loss have not been established.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the duty to notify was satisfied in a February 2011 letter.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the Veteran's service-connection claims has been identified and obtained to the extent possible.  In this regard, service treatment records, VA treatment records, and private treatment records have been obtained.  

The Veteran also submitted lay statements and oral testimony during the March 2014 Board hearing in support of his claims.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the nature and etiology of the Veteran's claimed hearing loss and tinnitus.  Moreover, to the extent that there may have been outstanding evidence material to substantiating the claim, the undersigned remanded the appeal in January 2015 so that additional efforts could be made to obtain relevant private treatment records and afford the Veteran with another VA opinion.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Further, the Veteran was provided with a VA examination in October 2011 and an addendum opinion in October 2015.  It is acknowledged that, during the March 2014 Board hearing, the Veteran elaborated more on his post-service occupational history than what was documented during his October 2011 VA examination report.  However, as will be explained below, the pertinent medical questions hinge on other factual considerations, i.e. the lack of an increase in pre-existing hearing loss in service and the delayed onset of tinnitus many years after service.  Therefore, the Board finds that, collectively, the existing two VA opinions are adequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

The Board is also satisfied that there has been substantial compliance with the Board's prior remand of January 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.).  With respect to the remand, the Veteran complied with providing his authorization and consent for VA to obtain the Veteran's relevant private audiological treatment records, which were received in May 2015, and a new VA opinion was obtained in October 2015.  Thus, substantial compliance having been demonstrated, the Board may proceed to adjudicate the appeal.

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements to the extent possible, and the Veteran is not prejudiced by a decision on his service connection claims at this time.

II.  Bilateral Hearing Loss

The law provides, "[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."   38 U.S.C.A. § 1111.

Where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 applies.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2014).  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2015).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, section 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

After carefully reviewing the evidence of record, it is established that a pre-existing disorder of bilateral hearing loss was noted upon entrance into service.  With regard to this factual finding, the Board must first clarify that an error was made when the Board interpreted the Veteran's entrance audiogram results in the previous January 2015 remand.  Namely, the Board explained that the results listed on the Veteran's May 1969 pre-induction examination showed normal hearing for the right ear because it had mistakenly assumed that the examination report used the current standard of ISO units.  Generally, for service department records created after October 31, 1967, it is to be assumed that ISO units are used.  However, in this case, the annotation of "ASA" written on the audiogram that accompanied his pre-induction examination clarifies that the pre-1967 ASA standard was actually used, thereby making this case an exception to the rule.  Because the 1969 entrance audiogram used the pre-1967 standard of ASA units, the results should have been converted to ISO units, and the Board sincerely regrets any confusion that may have resulted from its January 2015 failure to do so.

The audiogram results listed on the Veteran's May 1969 enlistment examination, when converted to ISO units, indicate the following decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
10
10
10
35
LEFT
25
10
30
40
70

The Veteran's right and left ear hearing loss, as converted to ISO units, meets the standard for a preexisting hearing loss disability under 38 C.F.R. § 3.385 because each demonstrates an auditory threshold in at least one of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) of 40 decibels or greater.  See also McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that some degree of hearing loss would nonetheless be entitled to the presumption of soundness under 38 U.S.C. § 1111 if the hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385).   

Additionally, the examiner specifically assigned a PUHLES profile of "2" for the hearing and the ears, which indicates that an individual possesses some medical condition or physical defect that may require some activity limitations.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (indicating that a "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of 'lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition").  Because the pre-existing hearing loss of both the right and left ear was "noted" upon entry into service, the presumption of soundness is not for application.  38 C.F.R. § 3.304(b).

However, as stated above, a pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during service.  The question of whether a pre-existing defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches."  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  After such a showing, to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Accordingly, the threshold inquiry for establishing service connection for a pre-existing disorder is whether the evidence establishes that there was an increase in the Veteran's pre-existing bilateral hearing loss in service.

After carefully reviewing the record, the Board finds that an increase in service has not been demonstrated for either ear.  The Board acknowledges that the Veteran stated that, during service, his radio was "hit by lightning . . . that's when I began having hearing problems."  See January 2011 statement.  Service treatment records are silent on the matter, but the Board notes that his DD Form 214 reflects his training in "radio relay and carrier."  Accordingly, it may be presumed that he was exposed to loud noises in service.  Notwithstanding the noise exposure, however, the evidence weighs against a finding that there was any permanent increase in severity of the Veteran's hearing in service because the Veteran's separation examination noted hearing loss thresholds that were actually improved from those noted upon his pre-induction examination.  

Also significant, in reviewing the two VA opinions provided in October 2011 and October 2015, neither of these opinions provide evidence of in-service worsening. The October 2011 VA examiner stated that "[h]is hearing thresholds were actually better when he left than when he came in."  (Emphasis added).  The examiner explained that "he came in with documented hearing loss.  This loss did not get worse from his time in the military based on the evidence of his separation physical."  The examiner ultimately concluded that "his hearing loss was not aggravated beyond normal progression while in the service."  The Board also sought another opinion on direct service connection for the right ear because, as explained above, of an initial failure to convert the Veteran's pre-induction examination audiogram results to ISO units.  Although the theory of direct service connection is not applicable because of the Veteran's pre-existing hearing loss disability of both ears, the October 2015 VA opinion nonetheless also contains findings that weigh against any increase in hearing loss in service.  The October 2015 VA opinion explains, in detail, that there was no threshold shift in service despite his conceded noise exposure:

Evidence in this case clearly and convincingly show the veteran did not have a significant threshold shift beyond normal measurement variability while in service.  It is also important to know behavioral measurements always involve some degree of variability and that such differences do not constitute injuries.  A determination of significant threshold shift beyond normal measurement variability caused by or a result of noise exposure while in service is made by the expert in area (Audiologist) on a case by case basis after a careful review of all evidence.  The evidence in this case clearly and convincingly shows the veteran did not have hearing injury while in service.

The examiner concedes noise exposure in service, however the evidence shows there was no noise injury while in service. This is not at all contradictory.  

The Veteran's service treatment records and these two opinions constitute highly probative evidence indicating that the Veteran's hearing loss sustained no increase in severity during service when compared with that which was reported at enlistment.  

The Board has taken into account the Veteran's statements that his hearing loss is related to service and that he did not have bad hearing upon entrance into service.  See October 2012 VA Form 9 ("I don't feel that I had hearing loss before I went into the Army, why then did they make me a radio operator.")   However, because his statements are directly inconsistent with his service treatment records, which expressly indicate that he entered service with a bilateral hearing loss disability and was given a PULHES profile of "2" for hearing and the ears, they are found to lack probative value.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (indicating that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Moreover, the statements from his wife and two others were also considered.  These statements, which were made many years after service and which attest to changes in his hearing after the military, likewise fail to competently describe an in-service increase of the pre-existing disability noted upon entrance.  Rather, the Board finds that service treatment records, and documented notations of hearing loss upon service entrance and exit made therein, to be the most probative evidence of the nature of the Veteran's hearing during service because it is the most contemporaneous evidence.  

It is further acknowledged that a private August 2015 audiological evaluation provided an impression of high frequency hearing loss compatible with noise exposure and low frequency asymmetry "which could be due to his lightening bolt strike with his military radio antenna."  This evidence, however, also fails to take into account the pertinent fact that the Veteran entered service with a bilateral hearing loss disability.  Rather, the examiner merely intimates as to in-service incurrence, which is not the operative question in a case such as this when there is a documented pre-existing hearing loss disability noted upon entrance.  Moreover, the private examiner merely contemplated the possibility of service-connectedness (by use of the phrase "could be" related to an in-service incident) and alternatively suggested a relationship to Meniere's disease.  See August 2005 recommendations (expressing doubt as to any relationship to service, "I do not want to just assume that this is due to a military-related injury.").   

The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence.  To be probative, a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, because the VA opinions reviewed the pertinent audiogram results at both entrance and separation from service and directly contemplated whether there was an increase in disability or threshold shifts in service, they are found to be the most probative evidence on the medical question of whether the Veteran's pre-existing hearing loss underwent a permanent increase in service.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining).

Because the evidence does not establish that the Veteran's pre-existing hearing loss underwent a permanent increase in severity in service, the presumption of aggravation does not apply.  As such, service connection for bilateral hearing loss is not established.

III.  Tinnitus

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Because the Veteran is diagnosed with tinnitus, which may be considered an "organic disease of the nervous system," the Board will consider whether service connection is warranted based upon continuity of symptomatology.  See Fountain v. Mcdonald, 27 Vet. App. 258 (2015) (finding tinnitus to be a chronic disease subject to applicable presumptions of 38 C.F.R. § 3.303(b) as to claims of chronicity).

With regard to the first element of service connection, the Veteran was diagnosed with tinnitus in the October 2011 VA examination.  Furthermore, with respect to the second element, the Veteran competently and credibly reported that he served as a radio operator and was exposed to noise in the military, including when his radio was hit by lightning.  

However, the Board finds that there is no credible evidence of continuity of symptoms since service.  Although the Veteran is competent to give lay testimony regarding the onset of this disorder, it has not been shown that symptoms of tinnitus started in service and continued thereafter or that tinnitus manifested to a compensable degree within one year of discharge.  Here, the record does not reflect that the Veteran has consistently alleged a continuity of tinnitus symptomatology since service.  To the contrary, it was noted that the Veteran "does not have tinnitus" during his private August 2005 audiological evaluation, and the Veteran reported during the October 2011 VA examination that "he just started experiencing tinnitus 3 nights ago."  He later testified at the Board hearing that he has not had had ringing in his ears "that long." Board Hearing Tr., p. 11.  He stated that it comes and goes and that he did not notice it when he was in service, explaining that he does not remember its onset.  Id.   Thus, the Veteran has not reliably reported the onset of symptoms of recurrent tinnitus until many years after service.  In light of the above, continuity of symptomatology has not here been established.  Moreover, for the same reasons, it cannot be said that either disability manifested to a compensable degree within one year thereafter.  Therefore, the Board finds that the Veteran's tinnitus, which may be considered an organic disease of the nervous system, is not subject to service connection notwithstanding the application of 
38 C.F.R. §§ 3.307 and 3.309.

Nor does the evidence otherwise establish a nexus between active duty service and current complaints.  In this case, the October 2011 VA examiner unequivocally opined that his tinnitus is unrelated to service:

Veteran claims [tinnitus] stared a couple days ago.  It is impossible for this to be military related since he left the service 40 years ago.  Tinnitus has an immediate onset after noise exposure.  His current complaints of tinnitus are not related at all to his military noise exposure.

Likewise, the October 2015 VA examiner explained, "Delayed onset [of] tinnitus due to nose exposure [is] unlikely to occur."

Unfortunately, there is no other competent nexus evidence of record that establishes a link between the Veteran's tinnitus and noise exposure in service.  The Veteran, as a lay person, has not demonstrated that he possesses the knowledge and expertise to provide an opinion as to the question of medical causation in order to competently address whether his tinnitus is related to service.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, interpreting audiometric changes and determining the cause of tinnitus with a post-service onset require expertise and are questions outside of the realm of knowledge of a layperson using his/her senses.  Therefore, although competent to report symptoms of ringing of the ears, the Veteran is not competent to offer an opinion regarding whether his current tinnitus is related to military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  It simply cannot be said that the evidence rises to the level of equipoise with respect to this element. 
Accordingly, the third element needed to establish service connection, a nexus between active duty service and current complaints, has not been satisfied.

Based on the foregoing, the Board finds that service connection is not warranted for tinnitus.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


